Exhibit 99.1 October 28, 2010 Dow Reports Third Quarter Results Earnings (ex. certain items) More Than Doubled to 54Cents Per Share from 24Cents Per Share on Sales Growth of 23percent(1) with Broad-Based Volume Gains in All Geographic Areas and in All Operating Segments; Combined Performance Segments Deliver Continued EBITDA Margin(2) Expansion Third Quarter 2010 Highlights · Dow reported earnings of $0.45per share. The Company delivered earnings of $0.54per share excluding certain items,(3) compared with earnings of $0.24per share in the year-ago period excluding certain items and discontinued operations. · EBITDA(2) rose more than $350million to more than $1.9billion, the highest level since second quarter of 2008. EBITDA margin at a Company level was 15percent, with margin in the combined Performance segments again expanding. This was driven by the Performance Products and Performance Systems operating segments, which together delivered an EBITDA increase of 30percent, and margin expansion of more than 275basis points. · Reported sales increased 7percent versus last year. Sales were up 23percent excluding the impact of divestitures with double-digit gains reported in all geographic areas and in all operating segments. · Sales in emerging geographies increased 19percent and surpassed $4billion in the quarter for the first time in the Company’s history, with particular strength in Electronic Materials (up 45percent) and Health and Agricultural Sciences (up 22percent). · Volume increased 14percent, with gains in all geographic areas and all operating segments. The largest increases were reported in Europe, Middle East and Africa (up 16percent), and North America (up 15percent). A double-digit volume gain was reported in the combined Performance segments. At the Company level, volume rose 8percent versus last quarter excluding Health and Agricultural Sciences, with gains in all geographic areas. · Price increased 9percent year-over-year, with gains in all geographic areas. This increase more than offset a $585million increase in purchased feedstock and energy costs. While the largest increases were reported in the combined Basics segments, Coatings and Infrastructure and Performance Products reported double-digit price gains. · Dow’s global operating rate was 86percent, up 6percentage points from last quarter and representing the highest levels since the first quarter of 2008. · Net debt to total capitalization declined more than 200basis points to 44percent, primarily due to $1billion of cash flow from operating activities and continued debt repayment. · Equity earnings were $251million, up more than 10percent from the year-ago period, led by increases in MEGlobal and the Company’s joint ventures in Kuwait. Equity earnings have exceeded $1billion for the trailing four-quarter period. · The Company continued to exceed its growth synergy targets related to the acquisition of Rohm and Haas, delivering more than $975million in sales on a run-rate basis, exceeding the year-end target of $500million. Sales, price and volume comparisons are presented excluding divestitures. EBITDA is defined as earnings before interest, income taxes, depreciation and amortization. EBITDA margin is defined as EBITDA as a percentage of sales. EBITDA and EBITDA margin are presented excluding certain items(3)unless otherwise specified. A reconciliation of EBITDA to "Income (Loss) from Continuing Operations Before Income Taxes" is provided following the Operating Segments table. See Supplemental Information at the end of the release for a description of these items. Comment Andrew N. Liveris, Dow’s chairman and chief executive officer, stated: “Dow’s transformed portfolio delivered accelerated earnings growth this quarter, resulting in a two-fold increase over last year. Continued solid demand recovery in North America and Europe – coupled with sustained momentum in emerging geographies, which represented more than $4billion of our overall sales in the quarter – drove robust revenue gains across all of our operating segments and in every geographic area. Our operating rates reached levels not seen since the first quarter of 2008, reflecting both broad-based demand growth and a return to our signature operational excellence capabilities. “In particular, our Performance Products and Performance Systems operating segments achieved impressive results, with EBITDA up 30percent over last year. Notably, the margin for our combined Performance segments has now expanded for five out of the last six quarters. Additionally, our joint ventures have now contributed more than $1billion in equity earnings over the last 12months. These results clearly demonstrate our strategy is continuing to deliver and that we have regained our momentum to transform Dow into an earnings growth company.” Three Months Ended In millions, except per share amounts Sept 30, Sept 30, Net Sales $ $ Net Sales, excluding Divestitures $ $ Net Income from Continuing Operations $ $ Net Income from Continuing Operations, excluding Certain Items $ $ Earnings per Common Share $ $ Earnings per Common Share, excluding Certain Items and Discontinued Operations in 2009 $ $ Review of Third Quarter Results Note: All sales, price and volume comparisons are presented excluding divestitures. EBITDA is presented on a reported basis unless otherwise specified. The Dow Chemical Company (NYSE: DOW) delivered sales of $12.9billion in the third quarter of 2010, a 23percent increase compared with the same period last year. Top-line growth was driven by a 14percent increase in volume and a 9percent increase in price. Double-digit sales gains were reported in all geographic areas, with the largest increases in North America (27percent) and Latin America (24percent). All operating segments reported double-digit sales increases. Broad-based price gains were achieved in all geographic areas, led by Latin America (13percent) and North America (12percent). All operating segments reported year-over-year price increases except Health and Agricultural Sciences (down 7percent) and Electronic and Specialty Materials (down 1percent). The largest price gains were reported in the combined Basics segments, which collectively posted a 17percent increase. The Company’s price gains more than overcame a $585million increase in purchased feedstock and energy costs. At a Company level, volume grew 14percent, with gains reported in all geographic areas and in all operating segments. Double-digit demand growth was reported in all operating segments, with the exception of Basic Plastics (up 5percent) and Coatings and Infrastructure (up 1percent). On a geographic basis, the largest demand growth was reported in Europe, Middle East and Africa (EMEA) (16percent) and North America (15percent). Demand in Latin America rose by 11percent, primarily due to strong volume growth in Health and Agricultural Sciences. Volume in Asia Pacific increased 8percent, led by gains in Electronic and Specialty Materials. At a Company level, EBITDA excluding certain items rose more than $350million to over $1.9billion. This represents the highest EBITDA level since the second quarter of 2008. EBITDA margin at a Company level was 15percent, rising nearly 200basis points year-over-year. EBITDA margin in the combined Performance segments again expanded, excluding certain items. This was primarily driven by the Performance Systems and Performance Products operating segments, which together reported a 30percent increase in EBITDA and margin expansion of more than 275basis points. The combined Performance segments have now expanded EBITDA margin year-over-year for five of the last six quarters. Net income from continuing operations excluding certain items was $705million, up compared with $357million in the third quarter of 2009. Reported earnings for the current quarter were $0.45per share, compared with $0.63pershare in the third quarter of 2009, which included gains from the divestitures of ownership stakes in Total Raffinaderij Nederland N.V. (TRN) and the OPTIMAL Group of Companies. The Company earned $0.54pershare in the quarter, excluding certain items. This compares with earnings of $0.24per share in the same quarter last year, excluding certain items and discontinued operations. Certain items in the current quarter consisted of Rohm and Haas integration costs of $0.02per share; an after-tax adjustment of $0.02per share to the loss on the divestiture of Styron; a charge associated with a labor-related litigation matter of $0.03per share; and a loss on the early extinguishment of debt of $0.02per share. (See supplemental information at the end of the release for a description of certain items affecting results.) Dow’s global operating rate was 86percent, up 8percentage points year-over-year and up 6percentage points sequentially. This represents the highest operating rate since the first quarter of 2008. Selling, General and Administrative (SG&A) expenses declined 6percent from the same period last year despite a 9percent increase in Health and Agricultural Sciences, which was driven by new product launches and commercial activities related to recent seed acquisitions. Research and Development (R&D) expenses were essentially flat with the year-ago period. The Company continued to preferentially invest in the technology pipeline of its combined Performance businesses, most notably Health and Agricultural Sciences, which reported a 14percent increase in R&D investment. Equity earnings were $251million, up more than 10percent from the year-ago period, led by increases in MEGlobal and the Company’s joint ventures in Kuwait. Equity earnings for the trailing four-quarter period have exceeded $1billion. Dow continued to make solid progress in deleveraging its balance sheet. Net debt(4) to total capitalization fell more than 200basis points to 44.2percent from 46.5percent in the second quarter of 2010. This was primarily due to $1billion of cash flow from operating activities, as well as continued debt repayment. Net debt equals total debt (“Notes payable” plus “Long-term debt due within one year” plus “Long-Term Debt”) minus “Cash and Cash equivalents” and “Marketable securities and interest-bearing deposits.” The Company continued to exceed its growth synergy target related to the acquisition of Rohm and Haas. On a run-rate basis, growth synergies totaled more than $975million. This represents an increase of more than 40percent from the second quarter of 2010. “Dow’s transformed portfolio delivered accelerated earnings growth this quarter, resulting in a two-fold increase over last year,” said Andrew N. Liveris, Dow’s chairman and chief executive officer.“Continued solid demand recovery in North America and Europe – coupled with sustained momentum in emerging geographies, which represented more than $4billion of our overall sales in the quarter – drove robust revenue gains across all of our operating segments and in every geographic area. Our operating rates reached levels not seen since the first quarter of 2008, reflecting both broad-based demand growth and a return to our signature operational excellence capabilities. “In particular, our Performance Products and Performance Systems operating segments achieved impressive results, with EBITDA up 30percent over last year. Notably, the margin for our combined Performance segments has now expanded for five out of the last six quarters. Additionally, our joint ventures have now contributed more than $1billion in equity earnings over the last 12months. These results clearly demonstrate our strategy is continuing to deliver and that we have regained our momentum to transform Dow into an earnings growth company.” Electronic and Specialty Materials Sales in the Electronic and Specialty Materials segment were $1.4billion, up 12percent from the same quarter last year. Volume increased 13percent, while price was down 1percent. In the Electronic Materials business, the recovery in electronics end-markets that started in the second quarter of 2009 continued, with significant demand improvements year-over-year. This was particularly true in Asia Pacific where the business saw volume growth of 30percent, as foundry utilization rates remained high and emerging regions provided solid demand for electronic devices. The highest demand growth was reported in Display Technologies and Growth Technologies, both of which had over 50percent volume gains, driven by strong end-market demand for televisions and computer monitors, as well as gains in the advanced packaging growth platform. The business achieved several customer wins in the quarter related to its technologies for chemical mechanical planarization pads and slurries, metallization materials and optical filters for advanced plasma displays. Sales in Specialty Materials rose versus the same period last year, with double-digit volume gains in Dow Microbial Control, Dow Water and Process Solutions and Dow Wolff Cellulosics and volume growth in all geographic areas. Dow Microbial Control reported double-digit volume gains in all geographic areas, with particular strength in energy end-markets in North America. Dow Water and Process Solutions reported double-digit volume growth for its reverse osmosis membranes and ion exchange resins, with notable strength in Asia Pacific, where demand for these products rose over 30percent. Dow Home and Personal Care reported the strongest volume improvement in Latin America, as brand owners continue to place greater focus on growth in emerging regions. Equity earnings were $98million, reflecting continued strong performance at Dow Corning. This compares with equity earnings of $94million in the same period last year. EBITDA for the segment was $426million, which compares with EBITDA of $407million in the same period last year. Coatings and Infrastructure Sales in Coatings and Infrastructure were $1.3billion, up 11percent compared with the same period last year. Volume rose 1percent year-over-year, and price was up 10percent. Volume and price gains were reported in all geographic areas. Dow Coating Materials reported double-digit sales gains in both architectural and industrial coatings. Tight epoxy fundamentals, particularly in epoxy intermediates, drove pricing in industrial coatings, with double-digit price gains in all geographic areas. In architectural coatings, continued weak construction end-markets in the developed economies were offset by robust volume growth in Asia Pacific, where the business continues to benefit from new products that were launched in the region. Additionally, the business reported year-over-year volume growth in North America architectural coatings due in part to customer wins related to recently launched, unique innovations for residential paint end-markets. Sequentially, margin expansion was seen in the architectural coatings business, due in part to pricing gains and resumed production of key raw materials from the Company’s Deer Park production facility. Dow Building and Construction reported volume growth in all geographic areas except North America, which was primarily impacted by weakening new housing starts in the United States. While residential and commercial construction end-markets remain weak, the business’ construction chemicals portfolio is benefiting from trends toward remodeling, with double-digit volume growth reported for these products. Dow Adhesives and Functional Polymers reported demand growth in all geographic areas, with the largest increase in North America, driven by a rebound in demand for industrial laminates, as well as growth projects involving the business’ specialty labels and tapes. EBITDA for the segment was $225million, which compares with EBITDA of $213million in the same period last year. Health and Agricultural Sciences Health and Agricultural Sciences sales were $948million, up 19percent compared with the year-ago period. Volume increased 26percent, more than offsetting a 7percent price decline. Agricultural chemical volume increased in part due to range and pasture herbicide growth, coupled with the continued success of new agricultural chemical products in North America and Latin America. Seeds, Traits and Oils posted significant volume gains in corn, cotton and soybeans. In both corn and cotton, the business gained share. Preliminary Dow AgroSciences data from nearly 50percent of its U.S. Corn Belt replicated trials on SmartStax™ hybrids shows the positive performance of the trait technology that enables SmartStax to deliver higher whole-farm yield potential to growers. EBITDA for the segment was a loss of $12million, which compares with earnings of $5million in the year-ago period. Performance Systems Sales in Performance Systems were $1.6billion, up 16percent compared with the same quarter last year. Volume increased 12percent and price was up 4percent. Volume increased in all geographic areas and in all businesses. Dow Automotive Systems reported a double-digit improvement in volume, led by strong demand in Asia Pacific and North America. The business reported double-digit demand growth for its technology-differentiated products used in acoustical, glass bonding and body structure applications. Additionally, the business reported a demand increase of more than 20percent for both its polyurethane foams and systems formulations. Dow Elastomers reported sales growth versus last year, primarily driven by volume growth in North America and EMEA. A modest drop in automotive end-market demand in China was more than offset by robust demand in North America, where the business gained share. Dow Formulated Systems reported double-digit sales gains in all geographic areas, resulting in volume growth TM SmartStax multi-event technology developed by Dow AgroSciences and Monsanto. SmartStax is a trademark of Monsanto Technology, LLC. of more than 20percent. The business continues to see robust demand for wind energy applications, particularly in Asia Pacific. In EMEA, the business reported particularly strong demand for rigid panel insulation, particularly in Russia. In North America the business also saw solid demand in infrastructure life preservation, particularly for road and bridge protection applications. Dow Wire and Cable reported a double-digit sales gain, with volume growth in most geographic areas. Demand growth in the emerging regions was led by Latin America, while North America and EMEA showed improvement as well, though government stimulus spending has yet to have a significant impact on activity. EBITDA for the segment was $225million in the quarter. This compares with EBITDA of $207million in the year-ago period, which included $1million of the Company’s gain on the sale of OPTIMAL. Performance Products Sales in Performance Products were $2.6billion, up 25percent compared with the same period last year. Volume rose 10percent and price rose 15percent. Double-digit demand growth was reported in North America and EMEA; volume also increased all businesses. Amines reported price and volume gains versus the year-ago period, with solid year-over-year pricing for ethyleneamines due to tight supply/demand balances globally. Polyglycols, Surfactants and Fluids reported sales gains in all geographic areas, with double-digit volume gains in North America and EMEA. Demand in these regions was particularly strong for lubricants, surfactants, and high temperature heat transfer fluids used in concentrated solar power applications. Epoxy reported a strong upturn in sales, with volume growth of more than 30percent, led by EMEA and North America. Tight supply/demand fundamentals in the allylics chain, due to industry outages, drove strong demand growth, particularly for epichlorohydrin. Polyurethanes reported a strong increase in sales, primarily driven by price gains. Demand growth was recorded in all geographic areas except Asia Pacific, where the business chose to forego lower margin sales. Oxygenated Solvents reported a strong increase in sales, with volume growth of more than 20percent. Demand gains were seen in all geographic areas, as the business reported strong growth in electronics, health and nutrition, lube oil additives and refrigerant end-markets. EBITDA for the segment was $429million. This compares with EBITDA of $438million in the year-ago period, which included $140million of the Company’s gain on the sale of OPTIMAL. Basic Plastics Sales in Basic Plastics were $2.6billion, up 19percent from the same quarter last year. Volume increased 5percent and price was up 14percent. Polyethylene reported a double-digit sales increase, driven primarily by price gains, which were recorded in all geographic areas. Double-digit demand growth was seen in North America where favorable feedstock costs enabled export opportunities to Asia Pacific. On a sequential basis, volume growth was most notable in Latin America, as sales returned following an unplanned outage that impacted results in the second quarter of 2010. Polypropylene also reported double-digit sales gains, led by strong pricing in all geographic areas resulting from tight supply of monomer and polymer due to industry operational issues. Equity earnings for the segment were $63million, compared with $55million in the year-ago period. The increase was largely attributable to EQUATE, which benefited from capacity expansions versus last year. Basic Plastics EBITDA for the quarter was $731million, which included a $2million pretax adjustment to the gain on the divestiture of Styron. This compares with $590million in the year-ago period. Basic Chemicals Sales in the Basic Chemicals segment were $757million, up 33percent from the same period last year. Volume increased 13percent, with price up 20percent. The Chlor-Alkali/Chlor-Vinyl business reported significantly higher sales, with double-digit volume growth in all geographic areas and strong pricing, particularly for caustic and vinyl chloride monomer. Strong global demand for caustic continued in the alumina and the pulp and paper industries, while tight supply in the industry supported continued price increases. Vinyl chloride monomer sales were higher due to robust U.S. polyvinyl chloride (PVC) export demand that more than offset continued weakness in construction end-markets in the United States. Ethylene Oxide/Ethylene Glycol (EO/EG) volumes were down from the year-ago period, mainly due to the shutdown of a facility in the United Kingdom. This was partly offset by strong pricing due to improved industry supply/demand fundamentals. In addition, the Chlorinated Organics business reported higher sales due to improved pricing in refrigerants, fluoropolymers and solvents applications. Equity earnings increased to $92million for the quarter, compared with $45million in the year-ago period, due to improved results in MEGlobal and EQUATE. EBITDA for the quarter was $181million. This compares with EBITDA in the year-ago period of $195million, which included $187million of the Company’s gain on the sale of OPTIMAL. Outlook Commenting on the Company’s outlook, Liveris said: “Dow’s portfolio delivered strong volume gains in most of our operating segments as well as across every geographic area in the third quarter, giving us confidence that a sustained global economic recovery, led by emerging economies, is firming despite headwinds such as sovereign debt, high unemployment or asset bubble formation. “Our view is that robust growth in emerging economies will continue as domestic demand in faster-growing geographies such as Brazil, Asia, Middle East and Eastern Europe is further strengthening in a number of leading end-markets, including amongst others infrastructure, transportation, and packaging. Growth is also expected to continue in China, where fiscal policy tightening measures have reduced asset bubble concerns. “We are also encouraged to see signs of improved growth in North America and Europe, especially Germany, which point toward increased momentum in the developed regions. Many of Dow’s major end-markets – such as electronics, coatings, automotive and packaging amongst others – continue to show strength, despite ongoing headwinds from high unemployment and continued weakness in construction spending. We expect growth in the developed world will be at a slightly lower rate than experienced in the first half of the year – importantly, it is growth, nonetheless. “Our new portfolio is now well-balanced to mitigate against a global slowdown with our strong and stable downstream market-driven sectors, our key presence in emerging geographies, and our high-performing plastics unit – which is positively leveraged to a commodity cycle rebound – all providing clear advantages as global growth proceeds on a more measured pace. As such, the Company remains poised to continue achieving margin expansion, as we have demonstrated for six consecutive quarters. We will remain focused on our strategic, operational, and financial goals to realize the full potential of our business portfolio, and continue to drive costs down to remain the most productive and efficient company in the industry. At the same time, we will preferentially drive investment in innovation for growth in all of our Performance businesses and in emerging geographies. This focus positions Dow well to deliver sustained earnings growth.” Dow will host a live Webcast of its third quarter earnings conference call with investors to discuss its results, business outlook and other matters today at 10:00 a.m. ET on www.dow.com. About Dow Dow combines the power of science and technology with the “Human Element” to passionately innovate what is essential to human progress. The Company connects chemistry and innovation with the principles of sustainability to help address many of the world’s most challenging problems such as the need for clean water, renewable energy generation and conservation, and increasing agricultural productivity. Dow’s diversified industry-leading portfolio of specialty chemical, advanced materials, agrosciences and plastics businesses delivers a broad range of technology-based products and solutions to customers in approximately 160countries and in high growth sectors such as electronics, water, energy, coatings and agriculture. In 2009, Dow had annual sales of $45billion and employed approximately 52,000people worldwide. The Company’s more than 5,000products are manufactured at 214sites in 37countries across the globe. References to "Dow" or the "Company" mean The Dow Chemical Company and its consolidated subsidiaries unless otherwise expressly noted. More information about Dow can be found at www.dow.com. Use of non-GAAP measures: Dow’s management believes that measures of income excluding certain items (“non-GAAP” measures) provide relevant and meaningful information to investors about the ongoing operating results of the Company. Such measurements are not recognized in accordance with accounting principles generally accepted in the United States of America (“GAAP”) and should not be viewed as an alternative to GAAP measures of performance. Reconciliations of non-GAAP measures to GAAP measures are provided in the Supplemental Information tables. Note: The forward-looking statements contained in this document involve risks and uncertainties that may affect the Company’s operations, markets, products, services, prices and other factors as discussed in filings with the Securities and Exchange Commission. These risks and uncertainties include, but are not limited to, economic, competitive, legal, governmental and technological factors. Accordingly, there is no assurance that the Company’s expectations will be realized. The Company assumes no obligation to provide revisions to any forward-looking statements should circumstances change, except as otherwise required by securities and other applicable laws. Financial Statements (Note A) The Dow Chemical Company and Subsidiaries Consolidated Statements of Income Three Months Ended Nine Months Ended Sept. 30, Sept. 30, Sept. 30, Sept. 30, In millions, except per share amounts(Unaudited) Net Sales $ Cost of sales Research and development expenses Selling, general and administrative expenses Amortization of intangibles Restructuring charges (Note B) - - 29 Acquisition and integration related expenses (Note C) 35 21 98 Equity in earnings of nonconsolidated affiliates Sundry income (expense) - net (Note D) ) Interest income 7 6 24 27 Interest expense and amortization of debt discount Income from Continuing Operations Before Income Taxes Provision (Credit) for income taxes ) Net Income from Continuing Operations Income (Loss) from discontinued operations, net of income taxes (Note E) - (4 ) - Net Income Net income (loss) attributable to noncontrolling interests - (1 ) 9 22 Net Income Attributable to The Dow Chemical Company Preferred stock dividends 85 85 Net Income Available for The Dow Chemical Company Common Stockholders $ Per Common Share Data: Net income from continuing operations available for common stockholders $ Discontinued operations attributable to common stockholders - ) - Earnings per common share - basic $ Net income from continuing operations available for common stockholders $ Discontinued operations attributable to common stockholders - ) - Earnings per common share - diluted $ Common stock dividends declared per share of common stock $ Weighted-average common shares outstanding - basic Weighted-average common shares outstanding - diluted Depreciation $ Capital Expenditures $ Notes to the Consolidated Financial Statements: Note A:The unaudited interim consolidated financial statements reflect all adjustments which, in the opinion of management, are considered necessary for a fair presentation of the results for the periods covered. These statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in the Company's Annual Report on Form 10-K for the year ended December 31,2009. Except as otherwise indicated by the context, the terms "Company" and "Dow" as used herein mean The Dow Chemical Company and its consolidated subsidiaries. Note B:In June 2009, Dow's Board of Directors approved a restructuring plan that incorporated actions related to the Company's acquisition of Rohm and Haas Company as well as additional actions to advance the Company's strategy and respond to continued weakness in the global economy. As a result, the Company recorded restructuring charges of $677 million in the second quarter of 2009. In the first half of 2010, the Company recorded adjustments to the 2009 restructuring plan of $29 million. See Supplemental Information for additional information. Note C:On April 1, 2009, Dow completed the acquisition of Rohm and Haas Company. During the third quarter of 2009, pretax charges totaling $21 million ($121 million year to date) were recorded for transaction and integration costs related to the acquisition.During the third quarter of 2010, integration costs totaled $35 million ($98 million year to date). Note D:On September 1, 2009, the Company completed the sale of Total Raffinaderij Nederland N.V., a nonconsolidated affiliate, and recognized a net pretax gain of $457 million, which consisted of a $513 million gain on the sale included in “Sundry income (expense) – net,” offset by $56 million in hedging losses included in “Cost of sales.” On September 30, 2009, the Company completed the sale of the OPTIMAL Group of Companies, nonconsolidated affiliates, and recognized a $328 million pretax gain. In addition, the Company recognized a pretax loss on the early extinguishment of debt of $46 million in the third quarter of 2010 and $56 million in the third quarter of 2009. Note E:On June 30, 2009, the Company completed the sale of the Calcium Chloride business and recognized a pretax gain of $162 million. The results of the Calcium Chloride business, including the second quarter of 2009 gain, are reflected as discontinued operations in 2009. The Dow Chemical Company and Subsidiaries Consolidated Balance Sheets Sept. 30, Dec. 31, In millions(Unaudited) Assets Current Assets Cash and cash equivalents (variable interest entities restricted - 2010: $101) $ $ Marketable securities and interest-bearing deposits 4 - Accounts and notes receivable: Trade (net of allowance for doubtful receivables - 2010: $136; 2009: $160) Other Inventories Deferred income tax assets - current Total current assets Investments Investment in nonconsolidated affiliates Other investments (investments carried at fair value - 2010: $2,175; 2009: $2,136) Noncurrent receivables Total investments Property Property Accumulated depreciation Net property (variable interest entities restricted - 2010: $1,114) Other Assets Goodwill Other intangible assets (net of accumulated amortization - 2010: $1,654; 2009: $1,302) Deferred income tax assets - noncurrent Asbestos-related insurance receivables - noncurrent Deferred charges and other assets Total other assets Total Assets $ $ Liabilities and Equity Current Liabilities Notes payable $ $ Long-term debt due within one year Accounts payable: Trade Other Income taxes payable Deferred income tax liabilities - current 98 78 Dividends payable Accrued and other current liabilities Total current liabilities Long-Term Debt Other Noncurrent Liabilities Deferred income tax liabilities - noncurrent Pension and other postretirement benefits - noncurrent Asbestos-related liabilities - noncurrent Other noncurrent obligations Total other noncurrent liabilities Stockholders' Equity Preferred stock, series A ($1.00 par, $1,000 liquidation preference, 4,000,000 shares) Common stock Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Unearned ESOP shares ) ) Treasury stock at cost ) ) The Dow Chemical Company's stockholders' equity Noncontrolling interests Total equity Total Liabilities and Equity $ $ See Notes to the Consolidated Financial Statements. The Dow Chemical Company and Subsidiaries Operating Segments Three Months Ended Nine Months Ended Sept. 30, Sept. 30, Sept. 30, Sept. 30, In millions(Unaudited) 2009 (1) Sales by operating segment Electronic and Specialty Materials $ Coatings and Infrastructure Health and Agricultural Sciences Performance Systems Performance Products Basic Plastics Basic Chemicals Hydrocarbons and Energy Corporate 74 Total $ EBITDA (2) by operating segment Electronic and Specialty Materials $ Coatings and Infrastructure Health and Agricultural Sciences ) 5 Performance Systems Performance Products Basic Plastics Basic Chemicals 83 Hydrocarbons and Energy 2 1 Corporate ) Total $ Certain items increasing (reducing) EBITDA by operating segment (3) Electronic and Specialty Materials $
